Case: 14-12923    Date Filed: 02/03/2015   Page: 1 of 9


                                                          [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 14-12923
                          Non-Argument Calendar
                        ________________________

                 D.C. Docket No. 1:02-cr-00412-TWT-JFK-1

UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

                                versus

CHRISTOPHER STAFFORD,

                                                         Defendant-Appellant.

                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                       ________________________

                             (February 3, 2015)

Before WILSON, ROSENBAUM, and BLACK, Circuit Judges.

PER CURIAM:

     Christopher Stafford violated the conditions of his supervised release and

was sentenced to 24 months of imprisonment, a ten-month upward variance from
              Case: 14-12923     Date Filed: 02/03/2015    Page: 2 of 9


the top end of his guideline range of 8 to 14 months. He appeals the sentence

arguing that it is greater than necessary to meet the goals of sentencing, was

motivated by retribution, and failed to account for other mitigating factors. After

careful review of the record and consideration of the parties’ briefs, we affirm.

                                          I.

      Stafford began serving a three-year term of supervised release in April 2013,

following a 151-month prison term for bank robbery. Among other conditions of

his supervised release, Stafford was required to “not illegally possess a controlled

substance” and to “participate in the drug/alcohol treatment program as directed by

the United Station Probation Officer.” He subsequently violated the conditions of

his supervised release at least four different times, each for failing to comply with

drug testing and treatment conditions.

      Stafford tested positive for cocaine in July, in August, and in September

2013. After the first violation, the district court agreed that Stafford should receive

a reprimand, drug treatment, and testing. After the second, the court restricted

Stafford’s travel privileges and ordered enhanced drug treatment and continued

testing. After the third, the court ordered Stafford to spend ninety days in a half-

way house, which he did successfully.

      In late April 2014, Stafford committed his fourth violation, which gave rise

to the revocation proceedings at issue.        The petition for revocation filed by


                                          2
                 Case: 14-12923   Date Filed: 02/03/2015   Page: 3 of 9


Stafford’s probation officer alleged that Stafford admitted to using cocaine, missed

drug-treatment sessions, missed drug tests, and refused to report to the probation

office unless he was arrested. The court issued an arrest warrant and later held a

revocation hearing.

          At Stafford’s revocation hearing, his attorney admitted, with some

qualifications about the details of each violation, that Stafford had violated the

conditions of his supervised release in the ways specified by the probation officer.

The probation officer testified that Stafford had failed to regularly attend drug-

treatment sessions in March and April 2014, missed several drug tests throughout

April 2014, and admitted that he was using cocaine. According to the probation

officer, Stafford stated that “he is done with drug tests, he is done with probation

and he’s done with the treatment and that he is just not going to come in,” and that

he would turn himself in once the probation officer had obtained a warrant for his

arrest.

          After hearing argument from the parties, the district court found that

Stafford had violated the conditions of his supervised release, which Stafford does

not contest on appeal. According to the court’s calculations, to which neither party

objected, the statutory maximum was 24 months of imprisonment, and the

guideline range was 8 to 14 months. The government, noting that revocation was




                                          3
               Case: 14-12923    Date Filed: 02/03/2015   Page: 4 of 9


mandatory under 18 U.S.C. § 3583(g), requested a twelve-month sentence

followed by no supervised release.

       Stafford, in turn, requested that the court sentence him to time served and

then reinstate him to a term of supervised release. He argued that his problems

with cocaine stemmed from long-term depression, for which he had not been

medicated since his release from prison, and he highlighted his good work history

since his release from prison. Stafford also pointed out that he was in a committed

relationship, and he asked for a shorter sentence so that he could spend time with

his seriously ill father.

       The district court observed that supervised release is an important part of

sentencing for two reasons: (1) it gives the defendant an opportunity to show that

he is rehabilitated and ready to rejoin society; and (2) it gives the court the

opportunity to impose additional punishment if the defendant goes back to

committing criminal activity or fails to adhere to the conditions of his supervised

release. According to the court, Stafford had “totally failed” in these respects since

his release by “repeatedly engag[ing] in additional criminal conduct” and “simply

refus[ing] to abide by the conditions of supervised release.” There was no point in

imposing more supervised release, the court found, because “[Stafford] has refused

to report. He has refused to take drug tests. He has just said, ‘Well, just arrest

me.’” Stating that the only way to keep Stafford from using cocaine was “simply


                                          4
              Case: 14-12923     Date Filed: 02/03/2015   Page: 5 of 9


to lock him up,” the court sentenced Stafford to 24 months of imprisonment with

no supervised release to follow. Stafford now appeals.

                                         II.

      We review the sentence imposed upon revocation of supervised release for

reasonableness, United States v. Velasquez Velasquez, 524 F.3d 1248, 1252 (11th

Cir. 2008), which “merely asks whether the trial court abused its discretion,”

United States v. Pugh, 515 F.3d 1179, 1189 (11th Cir. 2008) (quotation marks

omitted). See United States v. Brown, 224 F.3d 1237, 1239 (11th Cir. 2000) (“We

review a district court’s decision to exceed the sentencing range in Chapter 7 of the

Sentencing Guidelines for abuse of discretion.”), abrogated in part on other

grounds as recognized in United States v. Vandergrift, 754 F.3d 1303, 1309 (11th

Cir. 2014). We review de novo the legal question of whether the district court

considered an impermissible factor in sentencing a defendant.             Velasquez

Velasquez, 524 F.3d at 1252.

                                        III.

      On appeal, Stafford argues that his 24-month sentence is excessive because

it is greater than necessary to meet the goals of deterrence, protecting the public,

and providing him with effective treatment.       Because he did not violate his

probation by committing new criminal offenses, but rather by failing drug tests, the

goals of deterrence and protecting the public, he contends, should be outweighed


                                         5
              Case: 14-12923     Date Filed: 02/03/2015   Page: 6 of 9


by the goal of rehabilitation, which is not achieved through incarceration. The

court’s sentence was motivated by retribution, he contends, which is not an

appropriate consideration for sentencing upon revocation of supervised release.

      In general, upon determining that a defendant violated a condition of

supervised release, the district court may revoke the term of supervision and

impose a prison term under 18 U.S.C. § 3583(e). In doing so, the court must first

consider “section 3553(a)(1), (a)(2)(B), (a)(2)(C), (a)(2)(D), (a)(4), (a)(5), (a)(6),

and (a)(7),” which include the nature and circumstances of the crime with the

history and characteristics of the defendant; the need for the sentence imposed to

afford adequate deterrence, protect the public, and provide the defendant with

needed educational or vocational training, medical care, or other correctional

treatment; the applicable guideline range and any pertinent policy statements

issued by the Sentencing Commission; and the need to avoid unwarranted sentence

disparities. Absent from this list is the goal of retribution—the need for the

sentence imposed to “to reflect the seriousness of the offense, to promote respect

for the law, and to provide just punishment for the offense.”             18 U.S.C.

§ 3553(a)(2)(A); Vandergrift, 754 F.3d at 1308; see Tapia v. United States, ___

U.S. ___, 131 S. Ct. 2382, 2387 (2011) (describing the purposes of sentencing).

      By contrast, revocation of supervised release and imposition of a prison term

are mandatory if, among other things, the defendant refuses to comply with drug


                                          6
               Case: 14-12923    Date Filed: 02/03/2015   Page: 7 of 9


testing in violation of the conditions of his supervised release or, as part of drug

testing, tests positive for illegal controlled substances more than three times in a

year. 18 U.S.C. § 3583(g)(3), (4); Brown, 224 F.3d 1241-42. Unlike § 3853(e),

which governs permissive revocation, the subsection governing mandatory

revocation does not require the judge to consider any of the § 3553(a) factors. See

18 U.S.C. § 3583(g); Brown, 224 F.3d at 1242. The only explicit limitation on

sentencing imposed by § 3583(g) is that the term of imprisonment must not exceed

the maximum term of imprisonment authorized under § 3583(e)(3), which in this

case is two years. See 18 U.S.C. § 3583(e)(3), (g). A district court need not

specifically state that it is compelled to revoke supervised release under § 3583(g)

if the conditions implicating the provision are present. See Brown, 224 F.3d at

1242.

        In reviewing the reasonableness of a sentence outside the guideline range,

we consider the degree of variance and the extent of the deviation from the

Guidelines. United States v. Irey, 612 F.3d 1160, 1186-87 (11th Cir. 2010) (en

banc). The justification given should be sufficiently compelling to support the

degree of variance. Id. Generally, the district court must consider the applicable

§ 3553(a) factors in imposing sentence, but the court has the discretion to

determine the weight given to any particular § 3553(a) factor and does not need to




                                         7
              Case: 14-12923    Date Filed: 02/03/2015   Page: 8 of 9


discuss each factor. United States v. Williams, 526 F.3d 1312, 1322 (11th Cir.

2008).

      Although the district court did not expressly revoke Stafford’s probation

under § 3583(g), the probation officer’s testimony about Stafford’s failed drug

tests and refusal to comply with further drug testing indicates that revocation was

mandatory under the circumstances. See 18 U.S.C. § 3583(g)(3), (4); Brown, 224

F.3d at 1242. The court, therefore, was not statutorily required to consider the

§ 3553(a) factors in sentencing Stafford. Brown, 224 F.3d at 1241. And the

court’s sentence was within the maximum allowable term of imprisonment. See 18

U.S.C. § 3583(g).

      In any case, Stafford has not demonstrated that the district court considered

an improper factor or that his 24-month sentence is substantively unreasonable in

light of the relevant § 3553(a) factors. Stafford’s ten-month upward variance from

the top end of the guideline range was supported, most notably, by the history and

characteristics of the defendant and the need for the sentence imposed to afford

adequate deterrence. Stafford admitted that he violated the terms of his supervised

release for the fourth time when he used cocaine, missed drug-treatment sessions,

missed drug tests, and refused to report to the probation office unless he was

arrested. Based on these facts, which Stafford does not contest, the district court

concluded that Stafford had “simply refused to abide by the conditions of


                                        8
                Case: 14-12923        Date Filed: 02/03/2015      Page: 9 of 9


supervised release.”        Furthermore, the district court heard and considered

Stafford’s arguments in mitigation, including his depression, drug use, family

circumstances, and work history, but nonetheless concluded that a 24-month

sentence was reasonable under the circumstances. Based on our review of the

record, we cannot say that the “district court committed a clear error of judgment

in weighing the § 3553(a) factors by arriving at a sentence that lies outside the

range of reasonable sentences dictated by the facts of the case.” Irey, 612 F.3d at

1190 (quotation marks omitted).

       Stafford asserts that the district court impermissibly considered the goal of

retribution in imposing sentence, but he cites no evidence in support of that

position aside from relying on the length of the sentence itself, which he asserts

was unduly harsh.1 We decline to ascribe a purportedly impermissible motivation

to the district court in the absence of other support from the record, and, for the

reasons explained above, we find that Stafford has not shown that the sentence was

substantively unreasonable.

       In short, the district court did not abuse its discretion in sentencing Stafford

to 24 months of imprisonment upon revocation of his supervised release.

       AFFIRMED.

       1
           Furthermore, Vandergrift notes that neither this Court nor the Supreme Court has
addressed “whether it is error to consider a factor listed in § 3553(a)(2)(A) [concerning the goal
of retribution] when imposing a sentence after revoking supervised release.” Vandergrift, 754
F.3d at 1308.
                                                9